EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 9-14 and specie I, figures 1-10 in the reply filed on 3/29/22 is acknowledged.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 1-8 and 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-8 and 15-20 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art to Vcelka US 4,891,134 teaches a method comprising: operating a filtration assembly to filter untreated water, the assembly including: an inner container (14) configured to receive treated water by way of a filter cartridge, the filter cartridge comprises filter media (24) and a first seal (40), an outer container (12) configured to hold the untreated water and sleeve the filter cartridge and the inner container, the inner container and the filter cartridge movably positioned within the outer container to compress and draw the untreated water through the filter media within the filter cartridge by way of a filter cap, the untreated water is sealed between the filter cartridge and a cavity (19) of the outer container by way of the first seal on the filter cartridge, and the filter cap movably positioned within the cavity of the outer container (fig. 1-4). Vcelka does not teach the filter cap of the outer container comprising a second seal or drawing treated water from the inner container or a treated portion of the filter media through the filter media where the cavity is sealed by the second seal nor would it have been obvious to one of ordinary skill in the art to modify Vcelka to arrive at the claimed invention.
Claims 10-14 are allowable as depending from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778